Citation Nr: 0633252	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The claim has previously been 
before the Board and was remanded in April 2005 for further 
evidentiary development.

The RO has complied with the Board's remand, reevaluated the 
case based on all evidence of record, and issued the veteran 
a supplemental statement of the case.


FINDINGS OF FACT

There is competent evidence of a current diagnosis of PTSD 
and a psychiatric opinion that links the veteran's PTSD to a 
confirmed in-service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

Analysis

The service medical records show no indications of a 
psychiatric disorder, to include PTSD.  There is post-service 
psychiatric evidence of PTSD.  In a February 2000 private 
therapist's report, the veteran was found to have 
sleeplessness, combat nightmares, night sweats, dissociation, 
social isolation, avoidance of public places, and was thought 
to "more than meet the criteria for a diagnosis of PTSD."  
In June 2000, an additional report of the same therapist 
confirmed a diagnosis of PTSD, stating that the veteran was 
hyper-vigilant and continued to experience night sweats and 
nightmares.  Most recently, the veteran was afforded a 
comprehensive VA psychiatric examination in September 2005.  
The findings of this report indicated that the veteran's 
objective psychological score for PTSD was "well above the 
cutoff suggested for Vietnam combat[-]related PTSD," and the 
objective impression stated that "it does appear that [the 
veteran] is experiencing symptoms that meet the criteria for 
PTSD caused by his experiences in Vietnam."

In light of the above, the Board concludes that the veteran 
has a current diagnosis of PTSD.  

The service personnel records show no medals or decorations 
evincing combat duty.  If the claimant did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred was of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The veteran served as a member of "Task Force Delta," 
stationed at Nam Phong, Thailand, at "MCAS Rose Garden," 
between the months of June and November 1972, and is a 
recipient of the Vietnam Service Medal.  In his capacity as 
an aircraft electrician, the veteran supported Marine air 
operations against the forces of North Vietnam and their Viet 
Cong allies.  The veteran contends that this experience 
subjected him to a great deal of stress, resulting in a 
clinical diagnosis of PTSD.  He claims that his duty in 
Thailand, near the Laotian border, entailed constant 
preparation for attack by enemy forces, and that he witnessed 
dead American servicemen being carried through his duty 
station.  In addition, the veteran asserts that he was 
involved in an in-service truck accident, also occurring at 
Nam Phong.

The unit history provided by the U.S. Marine Corps indicates 
that the base at Nam Phong was, in August 1972, at an 
"increased security posture," assumedly due to the threat 
of espionage or enemy infiltration as the veteran has 
reported.  In addition, the psychiatrist who performed the 
September 2005 VA examination indicated that, based on a 
claims file review, while the veteran's base was never 
attacked, the sense of isolation and constant preparation for 
attack apparently "contributed to severe psychological 
stress for many on the base."  Furthermore, the veteran's 
duty of "preparing planes to fly into combat every day, all 
day, contributed to a heightened sense of vigilance, anxiety, 
and arousal, especially given that some of the soldiers came 
back in body bags."  The record, however, does not contain 
any reports of a truck accident occurring at Nam Phong 
outside of the veteran's own unsubstantiated assertions.

The Board recognizes that much of what formed the basis of 
the September 2005 VA opinion came from history reported by 
the veteran.  However, as the record contains several 
indications confirming that the veteran served at a remote 
Marine air base that was under threat of attack, the Board 
finds that the VA psychiatrist's characterization of the 
veteran's service is not merely subjective in nature.  
Indeed, as the examiner reviewed the claims file, he clearly 
was aware of the veteran's service history, including his 
service with "Task Force Delta" at "MCAS Rose Garden" in 
Nam Phong.  As such, the Board accepts the in-service threats 
of attack, heightened security, and preparation of combat 
aircraft to carry out their mission, as confirmed events, 
sufficient to collectively be a "stressor" under the 
regulatory guidelines.

Thus there is competent evidence of a current diagnosis of 
PTSD as well as confirmation of an in-service stressor.  The 
third and final element necessary to establish service 
connection here is competent evidence of a link between the 
veteran's current diagnosis of PTSD and the confirmed in-
service stressor.  The September 2005 VA examination report 
includes a competent opinion that the veteran's PTSD was 
"caused by his experiences in Vietnam."  As a majority of 
the examiner's conclusions come mainly from a review of the 
veteran's service in Thailand, the Board assumes that his use 
of the term "Vietnam" includes the veteran's service in Nam 
Phong, part of the Southeast Asian Theater of Operations 
engaged in fighting and supporting the war against North 
Vietnam and its allies.  As such, there is competent medical 
evidence establishing a link between the veteran's in-service 
stressor and a current diagnosis of PTSD.  Accordingly, 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


